internal_revenue_service number release date index number --------------------- ----------------------------------- ----------------------------------- --------------------------- ------------- ---------------------------- department of the treasury washington dc third party communication private firm date of communication date person to contact -------------------------- id no ----------------- ------------------------------------------------------ telephone number ---------------------- refer reply to cc psi b06 plr-134338-12 date date legend taxpayer subsidiary a subsidiary b state project location bank a b c d e f g h i j k l dear -------------- ------------------------------------------------------------ ------------------------------------------- -------------------------------------------- -------------- -------------------------------------------- ------------------------------- ------------------------------------------------------------ ------------- ------------ ------------ ---- ---- ----------------- ----------------- ------------------ ----------------- ----------------- ---- ---- this letter responds to your letter dated date requesting rulings concerning the application of sec_45 of the internal_revenue_code the code to the facts described below facts plr-134338-12 the facts are represented by taxpayer to be as follows taxpayer is a publicly-held corporation that was formed under the laws of state and is the parent of a consolidated_group that files its federal_income_tax return on a calendar_year basis and uses an accrual_method of accounting taxpayer is an electric power holding_company that engages in the development construction and operation of renewable energy projects such as wind and solar facilities primarily through its direct and indirect wholly-owned subsidiaries sub a and sub b the subs are state limited_liability companies that are each indirectly wholly- owned by taxpayer the subs are the direct owners of a wind power project consisting of ----- wind farms each a project collectively the projects now under construction at location the subs will build own and operate the projects and taxpayer will sell all of the output from the projects to ----- separate retail electric service providers the projects will be originally placed_in_service within the dates specified in sec_45 the bank is a tax-exempt_entity that was formed by the governments of the united_states and mexico under the auspices of the north american free trade agreement nafta to provide financing for projects to preserve protect and enhance the environment of the united states-mexico border region in order to advance the well- being of the people of the united_states and mexico the bank’s priority sectors are potable water supply wastewater treatment water conservation and municipal_solid_waste management the bank also makes loans to promote air quality improvement use of clean and renewable energy energy efficiency industrial and hazardous waste and public transportation but none of these sectors is the bank’s priority bank is owned and capitalized equally by the united_states and mexico with total authorized capital of a with equal commitments from each country each country authorized the subscription of b shares of bank’s capital stock with a par_value of c per share with d percent of the authorized capital in the form of paid-in capital and the remaining e percent in the form of callable capital paid-in capital consists of cash funds contributed to the bank by the two governments and is invested in short- to medium-term high quality fixed-income securities that act as bank’s cash reserves which in addition to providing loan loss_reserves can be used for a limited amount of direct lending the paid-in capital of the bank must be maintained at adequate levels to protect bank’s creditors and ensure its operational integrity callable capital does not represent actual cash funds contributed to the bank by the two governments it is composed of funds that are pledged to be provided to the bank from the two governments only if required to meet the bank’s obligations on borrowings of funds for inclusion in its capital resources as specified in the bank’s charter therefore callable capital is essentially a guaranty for any bonds issued by the bank to raise funds in the capital markets for its lending program the projects will be financed with two tranches of amortizing debt approximately f in plr-134338-12 loans from the bank g for each project and approximately h in loans from a group of conventional banks i for one project and j for the other project each tranche is secured_by the assets of the projects and will rank pari passu in seniority each of the bank’s loans will have a term of k years and bear interest at a fixed rate that is anticipated to be less than a conventional market rate each of the loans from the conventional banks will have a term of l years and bear interest at a floating rate to be determined in connection with but prior to the bank making a loan to the subs the bank will offer fixed rate notes to investors the notes the source of funds for the bank’s loans to the subs will be from one or more taxable debt offerings by the bank to investors it is anticipated that the interest rate on the notes will be less than the interest rate that the subs will pay to the bank for the bank loans thus enabling the bank to earn a profit on the spread taxpayer represents that the bank notes will not be the obligations of any government will not be guaranteed by any government and the obligations deriving from the notes will constitute direct unsecured and general obligations of the bank that will rank pari passu with all other unsecured obligations of the bank interest_paid with respect to the notes will be taxable_income to taxable united_states persons rulings requested the proposed bank loans will not constitute subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the projects within the meaning sec_45 in the alternative if the service were to determine that the bank loans constitute subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the projects within the meaning of sec_45 if taxpayer pays off the bank loans prior to the end of the calendar_year in which the bank loans occur then the sec_45 credit for the projects would not be required to be reduced under sec_45 law and analysis sec_45 of the code provides a tax_credit for electricity produced from certain renewable resources sec_45 provides in part that the credit i sec_1 cents times the kilowatt hours of electricity produced from qualified resources and at a qualified_facility under the calculation required by sec_45 sec_2 cents is substituted for cents for the calendar_year on the sale of electricity produced from the qualified_energy resource of wind see notice_2012_35 2012_21_irb_937 sec_45 of the code provides that in general the term qualified_energy_resources includes wind sec_45 further provides that in the case of a facility plr-134338-12 using wind to produce electricity the term qualified_facility means any facility owned by the taxpayer that is originally placed_in_service after date and before date under sec_45 of the code the amount of the credit with respect to any project for any taxable_year is reduced by an amount equal to the product of the amount of the credit otherwise allowable for such year and a fraction the numerator of which is the sum of i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 of the code iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program in connection with the project and iv the amount of any other credit allowable with respect to any property which is part of the project and the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years the amounts under the preceding sentence for any taxable_year shall be determined as of the close of the taxable_year sec_45 of the code does not define subsidized_energy_financing however under sec_48 of the code the term means financing provided under a federal state or local program a principal purpose of which is to provide subsidized financing for projects designed to conserve or produce energy in the instant case the bank loans are not provided directly or indirectly under a governmental program the principal purpose of which is to provide subsidized financing for projects designed to conserve or produce energy based upon your representations and our legal analysis we conclude that the bank loans provided in connection with the projects are not subsidized_energy_financing as defined in sec_45 accordingly we conclude that there is no reduction in the amount of the credit determined under sec_45 required by the application of sec_45 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied regarding whether the credit reduction provision under sec_45 would apply to reduce the sec_45 credits for the projects if the bank loans were considered subsidized_energy_financing and the taxpayer paid off the bank loans prior to the end of the calendar_year in which they occurred this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent plr-134338-12 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling we are also sending a copy of this letter_ruling to the industry director sincerely yours charles b ramsey chief branch passthroughs special industries
